                                          Case 5:18-cv-05558-BLF Document 15-1 Filed 07/11/19 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SHIKEB SADDOZAI,                                    Case No.: 5:18-cv-05558-BLF
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     CLAWSON, et al.,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 7/12/2019, I SERVED a true and correct copy(ies) of the ORDER OF
                                                    DISMISSAL WITH LEAVE TO AMEND; DENYING APPLICATION FOR
                                  14                WAIVER OR MODIFICATION OF FILING FEES filed on 7/11/2019, by placing
                                                    said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed,
                                  15                by depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                    interoffice delivery receptacle located in the Clerk’s office.
                                  16

                                  17
                                        Shikeb Saddozai ID: AY1590
                                  18    CCI C1-243
                                        P.O. Box 1905
                                  19    Tehachapi, CA 93581
                                  20

                                  21   Dated: 7/12/2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25
                                                                                          Tiffany Salinas-Harwell, Deputy Clerk to
                                  26                                                      the Honorable Beth Labson Freeman

                                  27

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
